DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious a TOF (time of flight) circuit comprising, in addition to the other recited features of the claim, “a controller configured to generate a PWM (pulse width modulated) clock signal; and a DC/DC converter configured to receive the PWM clock signal and generate an output signal.”
Regarding claim 15, the prior art fails to disclose or make obvious a TOF (time of flight) circuit comprising, in addition to the other recited features of the claim, “a controller configured to generate a PWM (pulse width modulated) clock signal; and a DC/DC converter configured to receive the PWM clock signal and generate an output signal.”
Regarding claim 20, the prior art fails to disclose or make obvious a TOF (time of flight) circuit comprising, in addition to the other recited features of the claim, “a controller configured to generate a PWM (pulse width modulated) clock signal; and a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kujik (Publication No. U.S. 2006/0000967 A1) discloses TOF rangefinding with large dynamic range and enhanced background radiation suppression.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KEVIN WYATT/Examiner, Art Unit 2878  





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878